Citation Nr: 0902685	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1994 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in May 2008 and 
Remanded for additional development and readjudicaiton.


FINDING OF FACT

The veteran's bilateral knee pain in service was acute and 
transitory, and a continuing disability was not then present; 
and there is no persuasive medical nexus evidence of record 
otherwise etiologically linking her current bilateral chronic 
knee strain to military service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Alternatively, service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background and Analysis

The veteran asserts that she has bilateral knee disabilities 
that had their onset during service.  However, the probative 
evidence of record does not substantiate her claim.  

Service treatment records (STRs) reveal a report of right 
knee pain in July 1994.  In November 1994, she complained of 
left knee pain that began during boot camp and was aggravated 
by running.  The clinical assessment was generalized left 
knee pain anteriorly possible patellofemoral pain syndrome.  
She did not otherwise indicate any specific injuries during 
service, and none are documented.  At separation in 1998, 
clinical examination of both knees was normal and no 
disorders were clinically recorded.  The examining physician 
noted the history of complaints during service, but 
considered the symptoms nondisabling.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service that 
contain a diagnosis of any pertinent knee disorder.  In fact, 
the claims folder is devoid of any treatment records or other 
medical documents pertaining to the claimed knee disorder 
until August 2008, ten years after the veteran's discharge 
from service.  At that time, the Board had remanded the case 
to arrange for VA examination of the veteran in order to 
determine the nature and extent of any bilateral knee 
disorders and to obtain an opinion as the etiology of such 
conditions.  The examiner reviewed the veteran's claims file 
in its entirety and took a detailed history of her service 
and post-service symptoms and complaints.  

The veteran reported that she had not seen any medical 
providers for her bilateral knee condition after her 
discharge from the military.  Although she had seen a 
chiropractor since 2005, this was primarily for back 
problems.  On examination, clinical and x-ray findings were 
normal.  The diagnosis was chronic strain bilateral knees.  

The examiner noted that the veteran was treated for knee pain 
during service and that bilateral knee pain was mentioned in 
the discharge physical.  Therefore, it was as likely as not 
that the knee pain was incurred in service.  Although the 
veteran's current complaints of knee pain were consistent 
with the diagnosis of chronic knee strain, there was no 
medical evidence that she was treated for such complaints 
between 1998 and 2008.  The examiner then concluded that it 
was less likely as not that veteran's current bilateral 
chronic knee strain was incurred in the service.  This VA 
examination report provides an opinion, consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record. 

In this case, the absence of evidence of a chronic disability 
in the STRs or of persistent symptoms of a knee disorder 
between separation from service and the first evidence of a 
disability many years later constitutes negative evidence 
tending to disprove the assertion that the veteran was 
disabled from any disease or injury during service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Here, there are no objective post-service clinical 
findings or a competent medical opinion to indicate that the 
veteran has had continuing disabling symptomatology as a 
result of the knee problems in service.  

Although the veteran is competent to attest to her in-service 
experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that a lay witness can 
provide an "eye-witness" account of visible symptoms, but 
cannot offer evidence that requires medical knowledge, such 
as causation or etiology of a disease or injury.)  The fact 
that she may have sustained an injury during service does 
not, by itself, establish a basis for the grant of service 
connection.  Moreover, the single competent medical opinion 
in the record conclusively found that there was no medical 
basis for holding that the veteran's chronic knee strain was 
incurred in service.  Thus, despite the sincerity of the 
veteran's assertions, this contrary evidence significantly 
reduces the probative weight to be assigned to her 
contentions.  

In short, greater probative weight is placed on (1) the 
veteran's STRs, which show that any pertinent knee complaints 
or injuries she may have experienced during service were not 
considered disabling; and (2) the post-service medical 
reports which are silent for any complaints or treatment for 
many years after the veteran's separation from service; and 
(3) the 2008 VA medical opinion based on review of the 
veteran's claims file.  Owens v. Brown, 7 Vet. App. 429 
(1995) (opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2005, which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in her 
possession to the RO.  The RO also sent her letters in April 
2007 and May 2008 informing her of the information required 
by Dingess, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained medical opinion in August 2008.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for bilateral knee disabilities is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


